454 F.2d 729
Charles DAVIDA, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1552.
United States Court of Appeals,Tenth Circuit.
Jan. 24, 1972.

Sam Houston Allen, Van Nuys, Cal., has filed a Memorandum in Opposition to Summary Action on behalf of appellant.
Before LEWIS, Chief Judge, and McWILLIAMS and BARRETT, Circuit Judges.
PER CURIAM.


1
Charles Davida was convicted and sentenced after a jury trial for violation of 18 U.S.C. Sec. 472.  His retained trial attorney also represented Davida in the direct appeal where we affirmed the conviction.  Davida v. United States, 422 F.2d 528 (10th Cir. 1970), cert. denied 400 U.S. 821, 91 S.Ct. 40, 27 L.Ed.2d 49 (1970).


2
By motion pursuant to 28 U.S.C. Sec. 2255, Davida contends that he was denied effective representation by counsel at trial and in the appeal.  He claims that the attorney was generally inadequately prepared and insufficiently devoted to Davida's cause, directing the court's attention to the attorney's failure to object to alleged hearsay testimony and the admission of certain evidence, the failure to cross-examine some of the testimony of a certain witness, and the employment of other allegedly incorrect trial tactics.  As for the appeal, Davida claims that the attorney failed to raise any meritorious issues.  The trial judge, who also entertained the instant motion, denied relief and this appeal followed.  We affirm.


3
Upon initial review this case was assigned to the summary calendar and Davida was afforded an opportunity to oppose summary disposition in a memorandum, prepared by another retained attorney, addressing the underlying merits.  We have now carefully and thoroughly reviewed the files and records in this cause, including the trial transcript, and are convinced that the judgment of the district court is correct.  We affirm for the reasons stated by the sentencing court, reported at 326 F.Supp. 282 (N.D.Okl.1971).